[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                              FILED
                                                     U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                             No. 05-12700                  August 9, 2006
                                                        THOMAS K. KAHN
                                                             CLERK
                   D. C. Docket No. 95-08546 CV-ASG

KMS RESTAURANT CORP.,
a Florida corporation,

                                            Plaintiff-Appellant
                                            Cross-Appellee,

FREDERICK J. KEITEL, III,

                                            Plaintiff,

                                versus

WENDY’S INTERNATIONAL, INC.,
An Ohio corporation,

                                            Defendant-Appellee
                                            Cross-Appellant,

CITICORP NORTH AMERICA, INC.,
A Delaware corporation,

                                            Defendant.
                     Appeals from the United States District Court
                         for the Southern District of Florida


                                      (August 9, 2006)

Before DUBINA, KRAVITCH and JOHN R. GIBSON,* Circuit Judges.

PER CURIAM:

        Appellant, KMS Restaurant Corp. (“KMS”), appeals the district court’s

final judgment entered in its favor against appellee Wendy’s International, Inc.

(“Wendy’s”). Wendy’s cross-appeals the district court’s adverse final judgment

and denial of its motion for a new trial. For the reasons that follow, we affirm.

                                   I. BACKGROUND

       This appeal marks the third time this case has been before this court.1 This

case stems from KMS’ attempt to purchase 27 Wendy’s restaurants in Florida from

Citicorp, North American, Inc. (“Citicorp”). Because the restaurants are




       *
        Honorable John R. Gibson, United States Circuit Judge for the Eighth Circuit, sitting by
designation.
       1
        See KMS Rest. Corp. v. Wendy’s Int’l, Inc., No. 98-5336 (11th Cir. Feb. 2, 2000)
(unpublished) (“Wendy’s I”), and KMS Rest. Corp. v. Wendy’s Int’l, Inc., 361 F.3d 1321 (11th
Cir. 2004 (“Wendy’s II”).

                                               2
franchises of Wendy’s, the purchase contract (“Contract”) was contingent on

Wendy’s approval of KMS as a franchisee. Ultimately, Wendy’s did not approve

KMS, the Contract failed, and litigation followed.

      The underlying facts are instructive. Frederick J. Keitel, III (“Keitel”),

along with Martin J. Abel (“Abel”) and Melvin B. Seiden (“Seiden”) incorporated

KMS for the purpose of purchasing the 27 restaurants. Citicorp and KMS entered

into the Contract, subject to franchise approval by Wendy’s. While KMS was in

the process of acquiring franchise approval, Steve Wirt (“Wirt”), Wendy’s Vice

President of Franchise Sales and Development, informed Keitel that if KMS

associated with Feldon B. Nutter, Sr. (“Nutter”), a member of Wendy’s Board of

Directors, the franchise application would definitely be approved. Keitel and

Nutter subsequently met, and Abel and Seiden sold their KMS interests to Nutter

so that he could become a KMS shareholder. Shortly thereafter, Nutter withdrew

from the deal, expressing his inability to remain a member of Wendy’s Board of

Directors and simultaneously serve as a minority shareholder in KMS. Keitel then

met with his former shareholders, Abel and Seiden, and paid them to become KMS

shareholders again. KMS renewed its application for franchise approval by

Wendy’s, but was denied approval due to Wendy’s concern about the stability of

KMS’ corporate structure. Wendy’s itself subsequently purchased the restaurants


                                          3
from Citicorp.

      In 1995, KMS and Keitel filed suit in a Florida state court against Wendy’s

and Citicorp. The complaint alleged three counts: (1) Wendy’s tortiously

interfered with the Contract to buy the 27 restaurants; (2) Wendy’s tortiously

interfered with the advantageous business relationship that existed between Keitel

and his KMS business partners; and (3) Citicorp breached its duty to act in good

faith when it refused to sell the restaurants to Keitel and KMS after Wendy’s

denied franchise approval. The case was removed to federal court based on

diversity jurisdiction. During the litigation, Citicorp settled with KMS, the third

count of the complaint was dismissed, and Citicorp was dismissed from the

lawsuit. Thereafter, the district court granted summary judgment to Wendy’s on

the second count of the complaint and, after protracted appellate litigation, the first

count of the complaint– namely, the tortious interference claim– proceeded to trial.

      At trial, the jury returned a verdict in favor of KMS, awarding $5.1 million

in damages. The district court entered a judgment in favor of KMS for the amount

of $5.1 million, reserving its ruling on KMS’ motion for prejudgment interest.

Thereafter, Wendy’s filed a motion for a set off against the judgment of the

proceeds from KMS’ settlement with Citicorp. The district court granted that

motion and deducted the $185,000.00 Citicorp settlement from the $5.1 million


                                          4
Wendy’s judgment. Wendy’s then filed a post-trial motion for judgment as a

matter of law, or alternatively, a motion for a new trial, which was denied by the

district court. KMS moved for attorneys’ fees, prejudgment interest and costs.

The district court granted in part and denied in part KMS’ motion. Specifically,

the court denied KMS’ request for attorneys’ fees, awarded KMS prejudgment

interest from the date of the verdict to the date of the final judgment, awarded

KMS postjudgment interest from the date following the entry of the final

judgment, and denied KMS’ request for expert witness fees as costs. Finally, the

district court entered a final judgment, amending the previous judgment, and

awarded KMS: (1) $4,915,000.00 in damages; (2) prejudgment interest from the

date of the verdict to the date of the final judgment in the amount of $117,836.25;

and (3) postjudgment interest at the rate of 3.33 percent. This appeal and cross-

appeal timely followed.

                                    II. ISSUES

      The appeal and cross-appeal raise the following seven claims of error: (1)

the district court abused its discretion in its award of post-verdict, prejudgment

interest; (2) the district court abused its discretion in denying KMS’ request for

attorneys’ fees and costs; (3) the district court erred in finding that Wendy’s was

entitled to a set-off for KMS’ settlement with Citicorp; (4) the district court erred


                                          5
by permitting the jury to hear recorded conversations involving Nutter; (5) the

district court erred in instructing the jury on the measure of recoverable damages;

(6) the district court erred in instructing the jury on causation; and (7) the district

court erred in denying Wendy’s motion for a new trial.

                                     III. DISCUSSION

A.     Award of Prejudgment Interest

       KMS appeals and Wendy’s cross-appeals the district court’s award of post-

verdict, prejudgment interest to KMS. Since these arguments only expose the two

sides of the same coin, we address them together.

       KMS sought prejudgment interest on the verdict commencing from

October 1, 1992, the date its cause of action accrued. Relying on Florida law,2 the

district court found that KMS could not receive a prejudgment interest award on

its tort claim unless there was an ascertainable out-of-pocket loss occurring at a

specific time prior to the entry of judgment. Considering the circumstances of the

case, the district court held that the precise amount of KMS’ lost profits was

speculative until the verdict was rendered. The district court reasoned that the lost

profits were conjectural because: (1) KMS sought lost profits based on Wendy’s


       2
         State law determines whether a successful litigant is entitled to prejudgment interest.
Venn v. St. Paul Fire & Marine Ins. Co., 99 F.3d 1058, 1066 (11th Cir. 1996). In this diversity
case, the parties agree that Florida’s substantive law governs.

                                                6
tortious interference with KMS’ business relationship with Citicorp; (2) the jury

awarded the potential profits that KMS would have earned had it obtained

Wendy’s franchise rights to operate the restaurants; and (3) KMS did not receive

the franchise rights and never operated any restaurants.3 Relying on Checkers

Drive-In Rests., Inc. v. Tampa Checkmate Food Servs., Inc., 805 So. 2d 941 (Fla.

Dist. Ct. App. 2001), the district court concluded that since KMS’ damages were

not ascertainable at any specific time before the verdict, KMS was not entitled to

an award of prejudgment interest from the date that its cause of action accrued.

The district court found, however, that because KMS’ claim became “liquid and

susceptible of prejudgment interest” when the verdict was rendered, KMS was

entitled to prejudgment interest from December 29, 2004, the date of the verdict,

through the date of the final judgment.

       On appeal, KMS argues that to be made whole, prejudgment interest should

be awarded from the date of the loss, October 1, 1992, not the date of the verdict.

KMS contends that it had a vested property right or potential investment in the

Contract and the 27 restaurants, as of October 1, 1992, thus it was entitled to an

award of prejudgment interest from that date. KMS further contends that the


       3
         KMS only presented evidence in support of its claim for lost profits, which indicated that
it intended to operate the restaurants into the future, and sought only damages based upon
projected future profits it claimed it would have earned on future sales.

                                                7
prejudgment interest should be awarded from October 1, 1992, because both

parties’ experts estimated damages using that date. Finally, KMS argues that its

damages were not speculative, but were ascertainable at a specific time before

judgment.

      On cross-appeal, Wendy’s argues that the district court’s grant of post-

verdict, prejudgment interest was in error. Citing Amerace Corp. v. Stallings, 823

So. 2d 110 (Fla. 2002), Wendy’s argues where damages are too speculative to be

measured before they are liquidated through the trial process, it is the date of final

judgment, not the date of the jury verdict, that triggers the right to interest.

Wendy’s therefore contends that no prejudgment interest should have been

awarded.

      “We review the district court’s decision[s] on prejudgment interest for abuse

of discretion.” Mut. Serv. Ins. Co. v. Frit Indus., Inc., 358 F.3d 1312, 1325 (11th

Cir. 2004). In addition, we review de novo a district court’s interpretation of state

law. McMahan v. Toto, 311 F.3d 1077, 1081 (11th Cir. 2002).

      Under Florida law, a prevailing party is entitled to prejudgment interest.

See Argonaut Ins. Co. v. May Plumbing Co., 474 So. 2d 212, 214-15 (Fla. 1985).

However, Florida courts generally do not allow prejudgment interest on tort claims

because damages are often too speculative to liquidate before final judgment.


                                            8
Lumbermens Mut. Cas. Co. v. Percefull, 653 So. 2d 389, 390 (Fla. 1995).

      We conclude that the district court properly awarded post-verdict,

prejudgment interest to KMS. Under Florida law, prejudgment interest is

appropriate only from the date of the jury’s verdict when damages are not

liquidated until the jury renders its verdict. See Checkers Drive-In, 805 So. 2d at

945. In Checkers Drive-In, the court reversed the prejudgment interest award on a

Checkers franchisee’s judgment for fraudulent inducement against the franchisor,

which was calculated from the date the parties executed the franchise agreement,

and remanded the case for recalculation of the prejudgment interest from the date

of the jury’s verdict. Id. at 943. In so doing, the court reasoned that because the

damages evidence was based on future anticipated profits (reduced to present

value), the damages were unliquidated until the jury rendered its verdict, thus

prejudgment interest was appropriate only from the date of the jury’s verdict. Id.

at 945. We are persuaded by the reasoning in Checkers Drive-In and conclude

that it squarely applies to this case. Therefore, we find no error in the district

court’s decision to award KMS prejudgment interest from the date of the jury’s

verdict.

      Moreover, we reject Wendy’s challenge to the district court’s award of

prejudgment interest. Contrary to Wendy’s assertions, we simply do not find


                                           9
Amerace to be helpful in deciding this issue. In Amerace, the Florida Supreme

Court addressed the limited issue of whether a plaintiff in a personal injury case

may recover interest from the date of the verdict through the date of the judgment.

823 So. 2d at 111. Noting that Amerace was “technically a ‘prejudgment’ interest

case, [but] more appropriately labeled a ‘postverdict’ interest case,” the Florida

Supreme Court found that the trial court properly denied the plaintiffs’ request for

post-verdict, prejudgment interest because they were, in essence, seeking

postjudgment interest.4 Id. at 113. We find that Amerace is distinguishable from

this case and does not support a reversal of the district court’s prejudgment interest

award. Accordingly, we hold that the district court did not abuse its discretion in

awarding post-verdict, prejudgment interest.

B.      Denial of Attorneys’ Fees and Costs

        KMS argues that the district court erred in denying its request for an award

of attorneys’ fees and expert witness fees as costs, under Florida’s offer of

judgment statute, Fla. Stat. § 768.79 (2006), and the rule that applies to settlement

offers made pursuant to that statute, Florida Rule of Civil Procedure 1.442. Under

        4
         The Amerace plaintiffs were not claiming that they were entitled to interest from the
date of the loss or injury, as in the instant case; rather, the Amerace plaintiffs sought interest for
the period between the time when the verdict was rendered and the time when judgment was
entered. Id. at 113. As a result, the Florida Supreme Court noted that, “[a]s the trial court
pointed out, the proper procedure in this case would have been to request that the court enter a
judgment promptly after the verdict.” Id. at 114.

                                                  10
the statute:

       [i]n any civil action for damages filed in the courts of this state, . . .
       [i]f a plaintiff files a demand for judgment which is not accepted by
       the defendant within 30 days and the plaintiff recovers a judgment in
       an amount at least 25 percent greater than the offer, she or he shall be
       entitled to recover reasonable costs and attorney's fees incurred from
       the date of the filing of the demand.

Fla. Stat. § 768.79(1). Florida Rule of Civil Procedure 1.442 governs settlements

and provides that a settlement proposal “may be made by or to any party or parties

. . . [but] [a] joint proposal shall state the amount and terms attributable to each

party.” Fla. R. Civ. P. 1.442(c)(3). Rule 1.442 also provides that: “[a] proposal

shall be served on the party or parties to whom it is made but shall not be filed

unless necessary to enforce the provisions of this rule.” Fla. R. Civ. P. 1.442(d).

       On March 31, 1998, KMS and Keitel made an undifferentiated, joint

proposal for settlement to Wendy’s for $3,499,000.00. Wendy’s rejected the

proposal. At trial, KMS was awarded $5.1 million. Since the $5.1 million verdict

exceeded KMS’ settlement proposal by more than 25 percent, KMS sought

attorneys’ fees and costs pursuant to Fla. Stat. § 768.79. The district court denied

KMS’ request, holding that the settlement proposal was void because it failed to

apportion the settlement among KMS and Keitel, as required under Rule

1.442(c)(3), and was filed prematurely, in violation of Rule 1.442(d).


                                           11
      On appeal, KMS challenges the district court’s finding that the settlement

proposal was invalid. KMS argues that apportionment was not required because

its claims were for the same damages, not separate and distinct damages, and

contends that the premature filing of the settlement proposal was immaterial to its

validity.

      We review the district court’s decisions on attorneys’ fees and costs for

abuse of discretion. Frankenmuth Mut. Ins. Co. v. Escambia County, Fla., 289

F.3d 723, 733 (11th Cir. 2002) (attorneys’ fees); Mut. Serv., 358 F.3d at 1316

(costs). We review de novo a district court’s interpretation of state law.

McMahan, 311 F.3d at 1081.

      The Florida Supreme Court has explicitly held that the plain language of

Rule 1.442(c)(3) mandates that settlement proposals be differentiated between the

parties, regardless of the number of plaintiffs and defendants involved or the

theory of liability. Lamb v. Matetzschk, 906 So. 2d 1037 (Fla. 2005); Willis Shaw

Express, Inc. v. Hilyer Sod, Inc., 849 So. 2d 276 (Fla. 2003). In Willis Shaw, the

Florida Supreme Court held that “[a] strict construction of the plain language of

rule 1.442(c)(3) requires that offers of judgment made by multiple offerors must

apportion the amounts attributable to each offeror.” 849 So. 2d at 278-79. See

D’Angelo v. Fitzmaurice, 863 So. 2d 311, 318-19 (Fla. 2003) (approving the lower


                                         12
court’s denial of attorneys’ fees based on holding in Willis Shaw). We are not

dissuaded from this precedent by KMS’ argument.5 We therefore conclude that

KMS’ joint proposal for settlement was facially invalid and void because it did not

differentiate between the parties.6 Hence, we hold that the district court did not

abuse its discretion in denying KMS’ request for attorneys’ fees and costs pursuant

to Fla. Stat. § 768.79.

C.     Award of Set-off

       After the district court entered the initial judgment on the $5.1 million

verdict, Wendy’s filed a motion requesting the court to set off the $185,000.00

Citicorp settlement against the judgment. The district court granted Wendy’s

motion, ruling that Wendy’s did not waive the right to a set-off for the Citicorp

settlement by failing to plead it as an affirmative defense. The district court found

that, under Florida law, a set-off is an affirmative defense that must be pleaded in

contract actions, not tort actions, or it is waived. Relying on Felgenhauer v.

Bonds, 891 So. 2d 1043 (Fla. Dist. Ct. App. 2004), the district court concluded

       5
         KMS relied heavily for its argument on the case of Hall v.Lexington Ins. Co., 895 So. 2d
1161 (Fla. Dist. Ct. App. 2005) (holding that offer of settlement was not required to apportion
amounts attributable to each insured). We find KMS’ reliance on Hall to be misplaced as it was
recently abrogated in Graham v. Peter K. Yeskel 1996 Irrevocable Trust, 928 So. 2d 371, 374
(Fla. Dist. Ct. App. 2006) (“We do not believe that our application of rule 1.442 to the
apportionment issue in Hall has survived the supreme court’s decision in Lamb.”)
       6
         Because we conclude that the settlement proposal was void due to KMS’ failure to
differentiate its damages, we pretermit discussion of the proposal’s premature filing.

                                               13
that, under Fla. Stat. §§ 768.041 and 46.015,7 Wendy’s did not waive the right to

argue for a set-off of the Citicorp settlement by failing to raise the issue in a

pleading prior to trial. The district court also found that, since KMS’ claims

against Citicorp and Wendy’s involved the same elements of damages and sought

the same overlapping and coextensive economic damages, Wendy’s was entitled

to a set-off for the settlement.

       On appeal, KMS argues that the district court erred in granting Wendy’s set-

off motion because, under Florida law, there is no distinction between tort and

contract cases in waiving the set-off affirmative defense. KMS also contends that

Felgenhauer and the Florida set-off statutes are inapplicable to this case because

Wendy’s and Citicorp were not jointly and severally liable.


       7
        Sections 768.041 and 46.015 provide for a set-off of settlements and “presupposes the
existence of multiple defendants jointly and severally liable for the same damages.” D’Angelo,
863 So. 2d at 314. Section 768.041 provides, in relevant part:

       Release or covenant not to sue.-
       (1) A release or covenant not to sue as to one tortfeasor for property damage to,
       personal injury of . . . any person shall not operate to release or discharge the
       liability of any other tortfeasor who may be liable for the same tort or death.
       (2) At trial, if any defendant shows the court that the plaintiff . . . has delivered a
       release or covenant not to sue to any person, firm, or corporation in partial
       satisfaction of the damages sued for, the court shall set off this amount from the
       amount of any judgment to which the plaintiff would be otherwise entitled at the
       time of rendering judgment and enter judgment accordingly.
       (3) The fact of such a release or covenant not to sue, or that any defendant has
       been dismissed by order of the court shall not be made known to the jury.

Fla. Stat. § 768.041. Section 46.015 contains almost identical language. See Fla. Stat. § 46.015.

                                                  14
       We review de novo the district court’s determination of the proper legal

standard under which to compute damages, and will reverse the district court’s

factual findings only if they are clearly erroneous. A.A. Profiles, Inc. v. City of

Fort Lauderdale, 253 F.3d 576, 581 (11th Cir. 2001).

       We are not persuaded by KMS’ arguments. First, the court in Felgenhauer

explicitly stated that:

       It is well settled in contract actions that set-off is an affirmative
       defense that must be pleaded or it is waived. . . . However, in tort
       actions allowing for a set-off under sections 768.041 and 46.015, set-
       off is not an affirmative defense to be considered by the jury but is a
       determination regarding damages to be made by the court after the
       verdict is rendered.

891 So. 2d at 1045 (internal citations omitted).8 In light of this principle, we agree

with the district court and find that, under Florida law, Wendy’s did not waive its

right to a set-off because the rule of waiver does not apply to tort actions.

       Second, we conclude that KMS’ “joint and several liability” argument is

disingenuous. Despite KMS’ assertion that its claim against Citicorp was a simple

breach of contract claim, the allegations set forth in its complaint establish



       8
         Since the Supreme Court of Florida has not addressed this issue, we must rely on the
cases in which the district courts of appeal of Florida determined the issue. See Flintktote Co. v.
Dravo Corp., 678 F.2d 942, 945 (11th Cir. 1982) (noting that, absent some “persuasive
indication” that the state supreme court would decide the issue differently, federal courts must
adhere to state intermediate courts’ decisions in diversity cases if the state supreme court has not
addressed the issue).

                                                 15
otherwise. In the complaint, KMS alleged that Citicorp was in “an apparent

conspiracy” with Wendy’s and breached its duty to act in good faith. (R. Vol. 1,

Tab 1, Compl. ¶ 47). Such tort conspiracies theories are mere “vehicle[s] for

imputing the tortuous actions of one co-conspirator to another to establish joint

liability.” See Hoch v. Rissman, Weisberg, Barrett, 742 So. 2d 451, 460 (Fla. Dist.

Ct. App. 1999). Hence, according to the complaint, Citicorp was merely another

alleged tortfeasor whom KMS sought to hold liable for the same injury – namely,

the loss of the restaurants. (R. Vol. 30, Tr. 17) (“[Citicorp’s] breach was failure to

sell [the restaurants] to us.”). Contrary to KMS’ assertions, it sought the same

damages from Wendy’s and Citicorp for the same injury. Accordingly, we hold

that the district court did not err in granting Wendy’s motion for a set-off against

the judgment.

D.    Admission of Nutter’s Tape-Recorded Conversations

      The gravamen of this cross-appeal and the issue most troubling to us is

Wendy’s assertion of error regarding the admission of tape-recorded conversations

within Nutter’s deposition testimony. Wendy’s argues that the district court erred

by admitting into evidence certain portions of Nutter’s videotaped deposition

because the portions contained partial recordings of telephone conversations

between Nutter and Keitel. Wendy’s contends that the district court erred in


                                          16
holding that Nutter authenticated the recordings by identifying his voice because

such identification is insufficient to authenticate recordings. Wendy’s further

contends that these recordings were inadmissible hearsay, not subject to any

exception, and resulted in insurmountable prejudice to Wendy’s.

       The facts pertaining to these recordings are as follows. After Citicorp

refused to close on the deal to sell the 27 restaurants to KMS, Keitel, a licensed

Florida attorney, placed several telephone calls to Nutter and recorded the

telephone conversations. At Nutter’s deposition, some of these recordings were

played for Nutter and he was questioned about them. Since Nutter was not

available to testify at trial, under Federal Rule of Civil Procedure 32(a)(3)(B), his

videotaped deposition was introduced as evidence.9

       During his deposition, Nutter was questioned about these recorded

conversations. Nutter testified that he remembered two telephone conversations

with Keitel but could not recall the substance of the calls. Nutter also testified that

the recordings sounded like his voice but he only vaguely recalled portions of two

conversations. After holding a Federal Rule of Evidence 104 hearing, the district

court denied the admission of the recordings and transcripts in their entirety as

       9
         Because Nutter resides in West Virginia, he was more than 100 miles from the place of
trial. See Fed. R. Civ. P. 32(a)(3) (“[t]he deposition of a witness . . . may be used by any party
for any purpose if the court finds . . . that the witness is at a greater distance than 100 miles from
the place of trial . . .”).

                                                  17
substantive evidence because KMS failed to establish that the tapes were

sufficiently authentic to be played before the jury.10 The district court also ruled

that, even if the tapes were properly authenticated in their entirety, it would deny

their admission under Federal Rule of Evidence 403 because their probative value

was outweighed by the danger of unfair prejudice.

       Notwithstanding these rulings, the district court allowed the jury to hear

portions of the recordings as they were referenced in Nutter’s deposition. Finding

that Nutter’s identification of his own voice was sufficient authentication under

Federal Rule of Evidence 901(a), the district court stated:

       I will allow into evidence those potions [sic] of Mr. Nutter’s
       deposition where the tapes were played for him and he was
       questioned, under oath, as to whether it was his voice on the tapes,
       where the tapes reflected his statements and where he was subject to
       cross-examination on these topics.

(R. Vol. 11, Tab 512.) The district court further stated that “[t]he issue is

essentially one of foundation” and concluded that it found “a sufficient evidentiary

basis for the jury to hear certain [sic] of the tapes during the Nutter deposition in

order to consider [KMS’] claim that Wendy’s used improper means to interfere

with its deal with Citicorp.” (Id.) The district court further concluded that

Nutter’s recorded statements were admissible under Federal Rule of Evidence

       10
         The district court applied the analysis set forth in United States v. Biggins, 551 F.2d 64,
66 (5th Cir. 1977).

                                                 18
801(d)(2)(A) as statements offered against Wendy’s by one of its agents and,

exercising its discretion under Federal Rule of Evidence 611(a), held that the

admission of certain tapes through the deposition was not unduly prejudicial

against Wendy’s.

      We review the district court’s authentication rulings for abuse of discretion.

United States v. Siddiqui, 235 F.3d 1318, 1322 (11th Cir. 2000). We also review

evidentiary rulings for abuse of discretion and will reverse the district court’s

decision only in cases where substantial prejudice exists. See Hall v. United Ins.

Co. of Am., 367 F.3d 1255, 1259 (11th Cir. 2004). Indeed, “[t]he district court has

a range of options; and so long as the district court does not commit a clear error

in judgment, we will affirm the district court’s decision.” Young v. City of Palm

Bay, Fla., 358 F.3d 859, 863 (11th Cir. 2004).

      Considering Wendy’s challenge to the district court’s evidentiary ruling, we

see no abuse of discretion. The district court has “broad discretion in determining

whether to allow a recording to be played before the jury.” United States v. Cole,

755 F.2d 748, 766 (11th Cir. 1985). A speaker’s voice may be identified by

opinion testimony “based upon hearing the voice at any time under circumstances

connecting it with the alleged speaker.” Fed. R. Evid. 901(b)(5). “Once a witness

establishes familiarity with an identified voice, it is up to the jury to determine the


                                          19
weight to place on the witness’s voice identification.” Brown v. City of Hialeah,

30 F.3d 1433, 1437 (11th Cir. 1994). Here, the limited portions of the recordings

were admissible because there was sufficient evidence to support a finding that the

recordings were what KMS purported them to be. See Fed. R. Evid. 901(a).

Because Nutter identified his own voice on the recordings, verified that he had

telephone conversations with Keitel, and verified the questions asked and his

responses thereto, we conclude that there was competent evidence supporting the

district court’s determination of authenticity as to the portions of the recordings at

issue. (R. Folder 5, Ex. 441, Attach. A at 16, 28, 43-44, 50, 62, 78, 85, 89, 95.)

      Additionally, since Nutter’s deposition was a videotaped deposition, the

jury was able to determine for itself Nutter’s credibility and assess his comments,

explanations or responses to these recordings. Moreover, we conclude that the

recorded statements were admissible under Federal Rule of Evidence 807.11 A


      11
           Federal Rule of Evidence 807 provides:

      A statement not specifically covered by Rule 803 or 804 but having equivalent
      circumstantial guarantees of trustworthiness, is not excluded by the hearsay rule,
      if the court determines that (A) the statement is offered as evidence of a material
      fact; (B) the statement is more probative on the point for which it is offered than
      any other evidence which the proponent can procure through reasonable efforts;
      and (C) the general purposes of these rules and the interests of justice will best be
      served by admission of the statement into evidence. However, a statement may
      not be admitted under this exception unless the proponent of it makes known to
      the adverse party sufficiently in advance of the trial or hearing to provide the
      adverse party with a fair opportunity to prepare to meet it, the proponent’s
      intention to offer the statement and the particulars of it, including the name and

                                               20
district court has considerable discretion in determining admissibility under Rule

807. United States v. Rodriguez, 218 F.3d 1243, 1246 (11th Cir. 2000). Under

these circumstances, we see no abuse of discretion. Accordingly, we conclude that

the district court did not abuse its discretion in admitting the recordings as a

portion of Nutter’s deposition.12

E.     Damages Jury Instructions

       Wendy’s argues that the district court erred in instructing the jury on the

measure of recoverable damages because it failed to provide instructions on

damages recoverable for total destruction of a business opportunity. Wendy’s

contends that the instructions given by the district court improperly included

language relating to both lost profits and market value and was an improper

statement of Florida law. Wendy’s further argues that, contrary to Florida law, the

district court allowed KMS to measure its damages in the form of lost profits on

prospective relationships with unidentifiable restaurant patrons. Finally, Wendy’s


       address of the declarant.

Fed. R. Evid. 807.
       12
          We would be remiss if we did not acknowledge the troubling aspect of this issue.
Keitel’s actions of calling his legal opponent for the purpose of recording the conversations as
evidence in this action cannot be condoned. Keitel’s misleading questions and
misrepresentations to Nutter are beyond belief and raise serious ethical considerations. We
frown upon such deceiving conduct by an attorney and party. Yet, despite our disapproval of
Keitel’s actions, we cannot say that the district court’s limited admission of these statements
resulted in a clear error in judgment. See Young, 358 F.3d at 863.

                                                21
argues that the district court erred in holding that Wendy’s waived any argument

as to the proper measure of damages and advising the jury to ignore income taxes

when determining the damages award.

       We review a district court's refusal to give a particular jury instruction for

abuse of discretion. United States v. Yeager, 331 F.3d 1216, 1222 (11th Cir.

2003).13 Motions for new trial on the basis of erroneous and prejudicial jury

instructions are committed to the discretion of the trial court and reviewed to

ascertain whether there has been a clear abuse of discretion. Christopher v. Cutter

Labs., 53 F.3d 1184, 1190 (11th Cir. 1995). The court examines the jury

instructions as a whole to determine whether they fairly and adequately addressed

the issue and correctly stated the law. Id. Jury instructions must be put in context;

we consider the allegations of the complaint, the evidence presented, and the

arguments of counsel when determining whether the jury understood the issues or

was misled. Id. at 1190-91.

       At trial, Wendy’s requested a jury instruction stating: “[W]here the

plaintiff’s property or business is totally destroyed by the defendant’s tortious



       13
          Wendy’s seems to challenge the district court’s denial of its requested jury instruction
as well as the district court’s rejection of its arguments in the order ruling on its motion for
judgment as a matter of law, or alternatively, motion for a new trial. Because Wendy’s has
couched its arguments in the terms of “error in instructing the jury,” we consider its arguments in
that context.

                                                22
interference, the proper measure of damages is the market value of the property or

business on the date of the loss.” We are persuaded that the district court did not

err in refusing to give this requested instruction because this statement of law is

inapplicable to this case. It is well-established in Florida law that:

      [i]f a business is completely destroyed, the proper total measure of
      damages is the market value of the business on the date of the loss. If
      the business is not completely destroyed, then it may recover lost
      profits. A business may not recover both lost profits and the market
      value of the business.

Montage Group, Ltd. v. Athle-Tech Computer Sys., Inc., 889 So. 2d 180, 193 (Fla.

Dist. Ct. App. 2004) (citations omitted). In this case, the “business” was not

completely destroyed. Wendy’s tortious interference with KMS’ business

relationship with Citicorp did not result in complete destruction of the 27

restaurants; rather, it resulted in KMS’ loss of the use of these restaurants as a

Wendy’s franchisee.14 As such, lost profits was the correct measure of damages.

See Aetna Life & Cas. Co. v. Little, 384 So. 2d 213, 216 (Fla. Dist. Ct. App. 1980)

(“Lost profits and loss of use may be a proper item of damages if the property or

business is not completely destroyed.”) (emphasis added). We therefore find no

abuse of discretion in the district court’s denial of Wendy’s requested instruction.

      Moreover, we find no clear abuse of discretion in the district court’s


      14
           These 27 restaurants were operated successfully under a different owner.

                                                23
damages instructions to the jury because it adequately summarized the factual

controversies under the applicable law. The only portion of Wendy’s argument

that merits discussion is the allegation that the actual charges given by the district

court improperly included language relating to both lost profits and market value.

      The district court’s jury instruction provided:

      Where there is a tortious interference with a contract, one who
      becomes liable for it is liable for damages for the pecuniary loss of
      the benefits of the contract. In arriving at the amount of the award,
      you may consider any damage suffered by KMS based upon a net
      present value methodology of market value using anticipated lost
      profits associated with the 27 fast-food locations under the direction
      of KMS “but for” the alleged interference by the Defendant. The
      determination of the current value of a future stream of profits is
      fundamental to such an analysis. . . .

      On the other hand, KMS is not to be awarded purely speculative
      damages. Allowance of lost profits may be included in the damages
      awarded only - - it should be, where the loss of profits is proven to a
      reasonable degree of certainty [and] . . . the evidence must establish
      lost profits such that a prudent and impartial person would be
      satisfied that the damages are not the result of speculation or
      conjecture. An award of lost profits requires the establishment of
      some standard, such as regular market values or other established data
      by which reference to the amount of lost profits may be satisfactorily
      ascertained.

(R. Vol. 29 at 32-33) (emphasis added). In order for a business to recover lost

prospective profits, it must prove not only that the defendant's action caused the

damage but also that there is some standard by which the amount of damages may

be adequately determined. W.W. Gay Mech. Contractor, Inc. v. Wharfside Two,

                                          24
Ltd., 545 So. 2d 1348, 1351 (Fla. 1989). Here, the district court merely instructed

the jury that present market value may be used as a standard in determining the

amount of damages. Accordingly, we find no error in the district court’s

instructions to the jury on measurable damages.

F.    Causation Jury Instructions

      Wendy’s argues that the district court erred in instructing the jury on

causation. Wendy’s contends that a new trial is warranted because the district

court failed to instruct the jury that Wendy’s liability must be predicated on

finding that “but for” Wendy’s improper acts, KMS would have been qualified as

a Wendy’s franchisee.

      In regard to causation, the district court instructed the jury as follows:

      If you should find for KMS on liability, you should award Plaintiff an
      amount of money shown by a preponderance of the evidence in the
      case to be fair and adequate compensation for such loss or damage, if
      any, as proximately resulted from the tortious interference. For
      damage to be the proximate result of such interference, it must be
      shown that, except for the tortious interference, such damage would
      not have occurred. Otherwise stated, damage is proximately caused
      by interference only when the interference directly and in natural and
      continuous sequence produces, or contributes substantially to
      producing such injury. The alleged violation must be [a] direct,
      substantial and identifiable cause of the injury that the Plaintiff claims
      so that, but for the interference, the injury would not have occurred.


(R. Vol. 29 at 31-32) (emphasis added). We see no error in the district court’s


                                          25
causation instructions.15 The district court’s instructions explicitly included the

“but for” test of proximate causation and were proper. Additionally, under Florida

law, the elements of tortious interference with a business relationship are: (1) the

existence of a business relationship, not necessarily evidenced by an enforceable

contract; (2) knowledge of the relationship on the part of the defendant; (3) an

intentional and unjustified interference with the relationship by the defendant; and

(4) damage to the plaintiff as a result of the breach of the relationship. See

Tamiami Trail Tours, Inc. v. Cotton, 463 So. 2d 1126, 1127 (Fla. 1985). Wendy’s

assertion that KMS had to prove that Wendy’s interfered with KMS’ franchisee

qualification in order to win its claim is stringently narrow and is not in

accordance with Florida law. Upon examining the totality of the instructions and

after carefully reviewing the record, we hold that the district court did not abuse its

discretion in instructing the jury on causation.

G.     Denial of Motion for New Trial

       Wendy’s argues the district court erred in denying its motion for a new trial

after allowing improper damages evidence. Wendy’s contends that, in calculating


       15
          We must remain mindful that “a district court has broad discretion in formulating a jury
charge . . . .” United States v. Turner, 871 F.2d 1574, 1578 (11th Cir.), cert. denied, 493 U.S.
997 (1989). “In reviewing the adequacy of a jury instruction the appellate court must examine
the entire charge and determine whether, taken as a whole, the issues and law presented to the
jury were adequate.” United States v. Bizzard, 674 F.2d 1382, 1389 (11th Cir.) cert. denied, 459
U.S. 973 (1982) (quotation omitted).

                                                26
lost profits, KMS failed to account for management compensation paid in the form

of dividends, as opposed to salary, in violation of Florida law.

      We review the district court’s denial of a motion for a new trial for abuse of

discretion. Bianchi v. Roadway Express, Inc., 441 F.3d 1278, 1282 (11th Cir.

2006).

      We conclude that Wendy’s arguments concerning lost profits are wholly

without merit. Wendy’s is correct in its assertion that, under Florida law, the

failure to deduct compensation or salaries from the computation of lost profits

damages constitutes error as a matter of law. See e.g., Sostchin v. Doll Enters.,

Inc., 847 So. 2d 1123, 1126 (Fla. Dist. Ct. App. 2003). Here, however, there was

no failure to deduct such amounts because KMS considered management costs and

administrative salaries in its computation of damages. (R. Vol. 13, Tab 587 at 28-

29.) Accordingly, we find no reversible error in the district court’s denial of

Wendy’s motion for a new trial based on the damages evidence on management

compensation.

                                IV. CONCLUSION

         For the foregoing reasons, we affirm the district court’s final judgment and

 the district court’s order denying Wendy’s motion for a new trial.

         AFFIRMED.


                                          27